                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

JEREMY KENNEDY                                                                 PETITIONER
ADC #093061

v.                                     5:18CV00323-JM-JJV

WENDY KELLEY, Director,
Arkansas Department of Correction                                            RESPONDENT

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe and Plaintiff’s Objections.    After carefully

considering the objections and making a de novo review of the record, the Court concludes the

Proposed Findings and Recommended Disposition should be, and hereby are, approved and

adopted in their entirety as this Court’s findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      The Petition for Writ of Habeas Corpus (Doc. No. 2) is DISMISSED and the

requested relief is DENIED.

        2.      No certificate of appealability shall issue.

        Dated this 11th day of June, 2019.



                                                ________________________________
                                                JAMES M. MOODY, JR.
                                                UNITED STATES DISTRICT JUDGE
